                                 UNITED STATES DISTRICT COURT                              Jan 21 2020
                               SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                                                   s/ yeseniab


                                                                Case No. 19-cr-04885-DMS-1

                                            Plaintiff,
                vs.
                                                                JUDGMENT OF DISMISSAL
     Luis Lizarraga-Ayala,


                                         Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense( s) as charged in the Indictment/Information:
      8:1326(a), (b) - Attempted Reentry of Removed Alien (Felony)(l)




 Dated:    1/21/2020
                                                          Hon. Andrew G. Schopler
                                                          United States Magistrate Judge
